                       Case 1:18-mj-00193-SAB Document
                                  IN THE UNITED STATES 18  Filed 06/22/20
                                                        DISTRICT   COURT Page 1 of 2
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                    ) Case No. 1:18-mj-00193-SAB
                                                             )
                                Plaintiff,                   ) DEFENDANT’S STATUS REPORT ON
v.                                                           ) UNSUPERVISED PROBATION
                                                             )
CRAIG MILLER,                                                )
                                                             )
                              Defendant.                     )
                                                             )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     36 C.F.R. § 4.23(a)(2)
              Sentence Date:                 July 18, 2019
              Review Hearing Date: June 25, 2020
              Probation Expires On: July 17, 2020
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $1,210.00 which Total Amount is made up of a
              Fine: $ 1,200.00 Special Assessment: $ 10.00 Processing Fee: $ Choose an item. Restitution: $

 ☒            Payment schedule of $ 110.00 per month by the 15th of each month.

 ☐            Community Service hours Imposed of:

 ☒       Other Conditions: Complete the First Time DUI Offender Program through the California
 Department of Motor Vehicles by 06/01/20, Attend AA classes twice each month and file sworn proof
 of attendance to the Court and Government Officer. * Due to COVID-19, Mr. Miller has not been able to
 attend AA classes in person because of social distancing. Mr. Miller successfully attended 2 online AA
 classes for the month of April that are not shown on his attached AA Attendance Sheet as no signatures
 were possible.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:               Date:
                                                                              Amount:

 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
☐                 Case
             To date,    1:18-mj-00193-SAB
                      Defendant                   Document
                                has performed Click           18 text.
                                                    here to enter  Filed 06/22/20
                                                                       hours        Pageservice.
                                                                             of community 2 of 2


☐            Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney: Philip Tankovich
             DATED:                     5/28/2020          /s/ Philip Tankovich          h
                                                           PHILIP TANKOVICH
                                                           Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 6/25/2020 at 10:00 am
                           ☒            be vacated.
             ☒             that probation be terminated.

DATED: 5/28/2020                                                         _/s/ Carol Ann Moses
                                                                         CAROL ANN MOSESs
                                                                         Attorney for Defendant
                                                                         CRAIG MILLER

                                                           ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            June 19, 2020
                                                               UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
